DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackey et al. (US 2018/0357462; hereinafter Mackey) in view of Riehl et al. (US 2020/0394378; hereinafter Riehl), and further in view of Sun (US 2021/0028406). 

Regarding claim 1:
Mackey discloses a fingerprint assembly for an electronic device (see Fig. 7), comprising an optical fingerprint sensor (see Fig. 7, sensor) and a collimating lens provided on a side of the optical fingerprint sensor (see Fig. 7 and paragraph 61; angular selective structure 711 includes collimator filter elements or collimators); the collimating lens is provided with a polarizer configured to filter both first light and second light (see Fig. 7; polarizer 720; also see paragraph 58), 
wherein the first light is reflected from a cover plate glass arranged at an outside of a screen
of the electronic device (see Fig. 7, first light is the DL light in the upward direction, which is reflected by the cover glass 720; also see paragraph 51; the light can be reflected from a sensing surface, which is a cover plate glass); 
wherein the second light is directly transmitted from the screen (see Fig. 7, the DL light in the downward direction).
Mackey does not disclose each of the first light and the second light has a single color, and the single color of the first light is the same as the single color of the second light; wherein the single color comprises green, red, and blue; and wherein all light that is filtered by the polarizer is propagating along a direction perpendicular to the screen. 
In the same field of endeavor, Riehl discloses a fingerprint assembly for an electronic device, comprising:
a first light and second light (see paragraph 25; Riehl teaches a display integrated with a fingerprint sensor; Riehl inherently includes a first light and second light in order to project and receive light for fingerprint detection), wherein each of the first light and the second light has a single color, and the single color of the first light is the same as the single color of the second light (see paragraphs 30-32; when red light is used for fingerprint detection, the light reflected from the cover and the light emitted by the display are both red color; Riehl teaches sequentially changing the color for fingerprint detection); and
wherein the single color comprises green, red, or blue (see Fig. 4 and paragraph 35).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fingerprint assembly for an electronic device of Mackey such that each of the first light and the second light has a single color, and the single color of the first light is the same as the single color of the second light; and wherein the single color comprises green, red, or blue as taught by Riehl. One of ordinary skill in the art would have
been motivated to do this because liveness detection of the fingerprint can be realized (see Riehl, paragraph 34).
	In addition, Sun discloses a fingerprint assembly for an electronic device comprising a polarizer (see Fig. 3b, polarizer 220, or Fig. 4b, polarizer 220); 
	wherein all light that is filtered by the polarizer is propagating along a direction perpendicular to the screen (see paragraphs 81 and 90). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fingerprint assembly of Mackey in view of Riehl such that all light that is filtered by the polarizer is propagating along a direction perpendicular to the screen as taught by Sun. One of ordinary skill in the art would have been motivated to do this because reflected light propagating in other direction (i.e., not perpendicular to the screen) can be blocked; thus the accuracy of the fingerprint image can be realized/improved (see paragraph 68). 
Regarding claim 2:
Mackey, Riehl and Sun disclose all the features in claim 1. Mackey further discloses the fingerprint assembly according to claim 1, wherein the polarizer is disposed on a top surface of the collimating lens (see Fig. 7; polarizer 720 is on top of collimating structure 711).
Regarding claim 6:
Mackey, Riehl and Sun disclose all the features in claim 1. Mackey further discloses the fingerprint assembly, wherein the collimating lens and the polarizer are disposed layer by layer (Fig. 7; polarizer 720 is a layer and collimator structure 711 is another layer).
Regarding claim 8:
Mackey discloses an electronic device comprising a screen and a fingerprint assembly (see Fig. 7), wherein the fingerprint assembly is provided below a preset area of the screen (see Fig. 7; sensor is provided below a portion of the screen; also see paragraph 47);
the screen comprises a cover plate arranged at an outside of the screen and a first polarizer arranged below the cover plate (see Fig. 7; display 730 is a screen, and cover glass 708 is arranged at an outside of the screen; display polarizer 715 is under the cover glass 708),
	the fingerprint assembly comprises a collimating lens and an optical fingerprint sensor (see Fig. 7; assembly 750 and paragraph 61), and the collimating lens is provided on a side of the optical fingerprint sensor close to the screen; the collimating lens is provided with a second polarizer (see Fig. 7; polarizer 720 is a second polarizer), both the first polarizer and the second polarizer are configured to filter first light reflected from the cover plate glass (see Fig. 7; first light is DL light reflected by the cover glass; also see paragraph 51; the light can be reflected
from a sensing surface, which is a cover plate glass), and the second polarizer is further configured to filter second light, 
wherein the second light is directly transmitted from the screen (see Fig. 7; DL light in the downward direction).
Mackey does not disclose each of the first light and the second light has a single color, and the single color of the first light is the same as the single color of the second light; and the single color comprises green, red, and blue; and 
wherein all light that is filtered by the polarizer is propagating along a direction perpendicular to the screen. 
In the same field of endeavor, Riehl discloses a fingerprint assembly for an electronic device, comprising:
a first light and second light (see paragraph 25; Riehl teaches a display integrated with a fingerprint sensor; Riehl inherently includes a first light and second light in order to project and receive light for fingerprint detection),
wherein each of the first light and the second light has a single color, and the single color of the first light is the same as the single color of the second light (see paragraphs 30-32; when red light is used for fingerprint detection, the light reflected from the cover and the light emitted by the display are both red color; Riehl teaches sequentially changing the color for fingerprint detection); and
wherein the single color comprises green, red, or blue (see Fig. 4 and paragraph 35).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fingerprint assembly for an electronic device of Mackey such that each of the first light and the second light has a single color, and the single color of the first light is the same as the single color of the second light; and wherein the single color comprises green, red, or blue as taught by Riehl. One of ordinary skill in the art would have
been motivated to do this because liveness detection of the fingerprint can be realized (see Riehl, paragraph 34).
In addition, Sun discloses a fingerprint assembly for an electronic device comprising a polarizer (see Fig. 3b, polarizer 220, or Fig. 4b, polarizer 220); 
	wherein all light that is filtered by the polarizer is propagating along a direction perpendicular to the screen (see paragraphs 81 and 90). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Mackey in view of Riehl such that all light that is filtered by the polarizer is propagating along a direction perpendicular to the screen as taught by Sun. One of ordinary skill in the art would have been motivated to do this because reflected light propagating in other direction (i.e., not perpendicular to the screen) can be blocked; thus the accuracy of the fingerprint image can be realized/improved (see paragraph 68).
Regarding claim 9:
Mackey, Riehl and Sun disclose all the features in claim 8. Mackey further discloses the electronic device, wherein polarization directions of the first polarizer and the second polarizer are consistent (see Fig. 7 and paragraph 58; polarizer 715 and polarizer 720 are both circular polarizers).
Regarding claim 10:
Mackey, Riehl and Sun disclose all the features in claim 8. Mackey further discloses the electronic device, wherein the first light is light reflected by the screen among light emitted from the screen in a first direction (see Fig. 7; DL light emitted from display 730 in the upward direction).
Regarding claim 11:
Mackey, Riehl and Sun disclose all the features in claim 10. Mackey further discloses the electronic device, wherein the first direction is perpendicular to the screen and directs outside of the electronic device (see Fig. 7; DL light in the upward direction is directing toward the outside of the electronic device).
	Regarding claim 12:
Mackey, Riehl and Sun disclose all the features in claim 8. Mackey further discloses the electronic device, wherein the second light is light emitted from the screen in a second direction (see Fig. 7; DL light in the downward direction).
Regarding claim 13:
Mackey, Riehl and Sun disclose all the features in claim 12. Mackey further discloses the electronic device, wherein the second direction is perpendicular to the screen and directs inside of the electronic device (see Fig. 7).
Regarding claim 14:
Mackey, Riehl and Sun disclose all the features in claim 12. Mackey further discloses the electronic device, wherein both the first light and the second light are emitter from the preset area (see Fig. 7 and paragraph 47).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackey in view of Riehl and Sun as applied to claim 1 above, and further in view of Moran et al. (US 2013/0320087; hereinafter Moran).
Regarding claim 3:
Mackey, Riehl and Sun disclose all the features in claim 1. However, Mackey, Riehl and Sun do not disclose the polarizer is disposed at a middle of the collimating lens.

In the same field of endeavor, Moran discloses a fingerprint assembly, wherein the polarizer is disposed at a middle of the lens (see paragraph 71; “the polarizer 412 can be placed within the lens system 416”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Mackey, Riehl, Sun, and Moran such that the polarizer is disposed at a middle of the collimating lens. The combination would have yielded a predictable result of reducing the number of components in the fingerprint assembly.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackey in view of Riehl and Sun as applied to claim 1 above, and further in view of Yoon (US 2003/00860372). 
Regarding claim 4:
Mackey, Riehl and Sun disclose all the features in claim 1. However, Mackey, Riehl and Sun do not disclose the polarizer is disposed on a bottom surface of the collimating lens.
Yoon discloses an assembly, wherein the polarizer is disposed on a bottom surface of the collimating lens (see Fig. 7F and paragraphs 56 and 58; polarizer 221 is on a bottom surface of the collimating lens 222).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fingerprint assembly of Mackey in view of Riehl and Sun such that the polarizer is disposed on a bottom surface of the collimating lens as taught by Yoon. One of ordinary skill in the art would have been motivated to do this because the thickness of the integrated collimating polarizer is reduced so that the brightness can be further improved due to reduction of light loss (see Yoon, paragraph 61).
Regarding claim 5:
Mackey, Riehl and Sun disclose all the features in claim 1. However, Mackey, Riehl and Sun do not disclose the collimating lens and the polarizer are disposed integrally.
Yoon discloses an assembly, wherein the collimating lens and the polarizer are disposed integrally (see Fig. 7F and paragraphs 56, 58 and 61; the polarizer 221 and the collimating lens 222 are integrally formed).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fingerprint assembly of Mackey in view of Riehl and Sun such that the collimating lens and the polarizer are disposed integrally as taught by Yoon. One of ordinary skill in the art would have been motivated to do this because the thickness of the integrated collimating polarizer is reduced so that the brightness can be further improved due to reduction of light loss (see Yoon, paragraph 61).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackey in view of Riehl and Sun as applied to claim 1 above, and further in view of Jung et al. (US 2019/0034690; hereinafter Jung).
Regarding claim 7:
Mackey, Riehl and Sun disclose all the features in claim 1. However, Mackey, Riehl and Sun do not disclose the fingerprint assembly, wherein at least one of a surface of the optical fingerprint sensor or a surface of the collimating lens is provided with an infrared radiation (IR) film.
In the same field of endeavor, Jung discloses a fingerprint assembly, wherein at least one of a surface of the optical fingerprint sensor or a surface of the collimating lens is provided with an infrared radiation (IR) film (see Fig. 4B and paragraphs 88-89; the filter 461 is an infrared radiation blocking film, since filter only allows green light to pass through).
Before the effective filing date of the claimed invention, it would been obvious to a person of ordinary skill in the art to modify the fingerprint assembly of Mackey in view of Riehl and Sun such that at least one of a surface of the optical fingerprint sensor or a surface of the collimating lens is provided with an infrared radiation (IR) film as taught by Jung. The combination would have yielded a predictable result of providing fingerprint image analysis without certain type of light.
Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackey in view of Du et al. (US 2018/0005007; hereinafter Du), and further in view of Sun. 
Regarding claim 15:
Mackey discloses a fingerprint acquisition method for an electronic device, wherein the electronic device comprising a screen and a fingerprint assembly (see Fig. 7), the fingerprint assembly is provided below a preset area of the screen (see Fig. 7; sensor is provided below a
portion of the screen; also see paragraph 47); the screen comprises a cover plate arranged at an outside of the screen and a first polarizer arranged below the cover plate (see Fig. 7; display 730 is a screen, and cover glass 708 is arranged at an outside of the screen; display polarizer 715 is under the cover glass 708), the fingerprint assembly comprises a collimating lens and an optical fingerprint sensor (see Fig. 7; assembly 750 and paragraph 61), and the collimating lens is provided on a side of the optical fingerprint sensor close to the screen; the collimating lens is provided with a second polarizer (see Fig. 7; polarizer 720 is a second polarizer), both the first polarizer and the second polarizer are configured to filter first light reflected from the cover plate glass (see Fig. 7; first light is DL light reflected by the cover glass; also see paragraph 51; the light can be reflected from a sensing surface, which is a cover plate glass), and the second polarizer is further configured to filter second light, wherein the second light is directly transmitted from the screen in a direction perpendicular to the screen (see Fig. 7; DL light in the downward direction); the method comprises:
obtaining a fingerprint image by the fingerprint assembly (see paragraph 31; the processor obtains the fingerprint image of the finger).
Mackey does not disclose in response to a fingerprint acquisition instruction, lighting the screen and actuating the fingerprint assembly; and 
wherein all light that is filtered by the polarizer is propagating along a direction perpendicular to the screen. 
In the same field of endeavor, Du discloses a fingerprint acquisition method for an electronic device, the method comprising:
in response to a fingerprint acquisition instruction, lighting the screen and actuating the fingerprint assembly (see Fig. 40, step M310); and
obtaining a fingerprint image by the fingerprint assembly (see Fig. 40, step M320).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Mackey and Du to realize the method of in response to a fingerprint acquisition instruction, lighting the screen and actuating the fingerprint assembly and obtaining a fingerprint image by the fingerprint assembly. The combination would have yielded a predictable result activating the light and the sensor according to a touch input.
In addition, Sun discloses a fingerprint assembly for an electronic device comprising a polarizer (see Fig. 3b, polarizer 220, or Fig. 4b, polarizer 220); 
	wherein all light that is filtered by the polarizer is propagating along a direction perpendicular to the screen (see paragraphs 81 and 90). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fingerprint acquisition method of Mackey in view of Du such that all light that is filtered by the polarizer is propagating along a direction perpendicular to the screen as taught by Sun. One of ordinary skill in the art would have been motivated to do this because reflected light propagating in other direction (i.e., not perpendicular to the screen) can be blocked; thus the accuracy of the fingerprint image can be realized/improved (see paragraph 68).
Regarding claim 16:
Mackey, Du, and Sun disclose all the features in claim 15. Mackey further discloses the method, wherein the lighting the screen comprises lighting the preset area of the screen (see paragraph 47; “the active display area 304 may encompass a portion of a surface of the device 300”).
	Regarding claim 17:
Mackey, Du, and Sun disclose all the features in claim 15. Mackey further discloses the method, further comprising filtering the first light reflected by the screen among light emitted from the screen in a first direction by the first polarizer and the second polarizer, wherein the first direction is perpendicular to the screen and directs outside of the electronic device (see Fig. 7; the first light (i.e., DL light in the upward direction) is first filtered by the first polarizer 715; the first light DL reflected by the cover and/or finger is also filtered by second polarizer 720 after being reflected).
Regarding claim 18:
Mackey, Du, and Sun disclose all the features in claim 15. Mackey further discloses the method, further comprising filtering the second light emitted from the screen by the second
polarizer (see Fig. 7; the second light (i.e., DL light in the downward direction) is filtered by the second polarizer 720 before entering sensor).
Regarding claim 19:
Mackey, Du, and Sun disclose all the features in claim 15. Mackey further discloses the method, wherein the obtaining the fingerprint image by the fingerprint assembly comprises: obtaining and processing third light by the fingerprint assembly to obtain a fingerprint image, wherein the third light is light reflected by a fingerprint of a user among light emitted from the screen in a first direction, wherein the first direction is perpendicular to the screen and directs outside of the electronic device (see Fig. 7 and paragraph 31).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackey in view of Du and Sun as applied to claim15 above, and further in view of Riehl.
Regarding claim 20:
Mackey, Du, and Sun disclose all the features in claim 15. However, Mackey, Du, and Sun do not disclose the method, wherein the red, green and blue pixels are used in turn during the obtaining a fingerprint image by the fingerprint assembly.
In the same field of endeavor, Riehl discloses method, wherein the preset area comprises red, green, and blue pixels (see paragraph 28; OLED display includes red, green and blue pixels), and the red, green and blue pixels are used in turn during the obtaining a fingerprint image by the fingerprint assembly (see paragraphs 29-31; each color pixels are sequentially turned on).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Mackey in view of Du and Sun such that the red, green and blue pixels are used in turn during the obtaining a fingerprint image by the fingerprint assembly as taught by Riehl. One of ordinary skill in the art would have been motivated to do this because liveness detection of the fingerprint can be realized (see Riehl, paragraph 34).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625